                   Case 19-12284-JTD                 Doc 80        Filed 11/26/19    Page 1 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

- -- - - - -- -- - - - - - - - - - - - - - - - - - - - - - - - 0


Inre:                                                              Chapter 11


ZUMOBI, INC. 1                                                     Case No. 19-12284 (KG)


                             Debtor.                               Re: D.I. 14, 15 & 29

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - O Hearing Date: December 9, 2019, at 10:30 a.m.
                                                                    Obj. Deadline: November 27, 2019 at 4:00 p.m.

              OBJECTION OF THE UNITED STATES TRUSTEE TO THE PLAN OF
               REORGANIZATION OF ZUMOBI, INC. DATED OCTOBER 28, 2019

         Andrew R. Vara, Acting United States Trustee for Region 3 (the "U.S. Trustee"), through

his undersigned counsel, objects to the confirmation of the Plan of Reorganization ofZumobi, Inc.

Dated October 28, 2019 (D.I. 14, 15 & 29) (the "Plan2"), and in support of his objection

respectfully states as follows:


                                                   JURISDICTION

         1.        Pursuant to 28 U.S.C. § 1334, applicable order(s) of the United States District Court

for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and 28 U.S.C. § 157(b)(2)(A),

this Court has jurisdiction to hear and consider this Objection.

         2.        Pursuantto 28 U.S.C. § 586, the U.S. Trustee is charged with monitoring the federal

bankruptcy system See United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas




1
  The last four digits of the Debtor's federal tax identification number are 0014. The Debtor's
registered agent's address is Corporation Service Company, 251 Little Falls Drive, Wilmington,
Delaware 19808.
2
  Such Capitalized terms shall have the same meaning as set forth in the Plan or relevant pleading
or document.
              Case 19-12284-JTD        Doc 80     Filed 11/26/19     Page 2 of 10




Sys., Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that 11 U.S.C. § 307 gives the U.S. Trustee

"public interest standing"); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498,

500 (6th Cir. 1990) (describing the U.S. Trustee as a "watchdog"). One of the U.S. Trustee's

duties is to supervise the administration of chapter 11 cases by, whenever he considers it

appropriate, "monitoring plans and disclosure statements filed in cases under chapter 11 of title 11

and filing with the court, in connection with hearings under sections 1125 and 1128 of such title,

comments with respect to such plans and disclosure statements[.]" 28 U.S.C. § 586(a)(3)(B).

         3.    The U.S. Trustee has standing to be heard on the Objection pursuant to 11 U.S.C.

§ 307.


                         BACKGROUND AND RELEVANT FACTS

         4.    Zumobi, Inc. (the "Debtor") filed a chapter 11 petition in this Court on October 30,

2019 (the "Petition Date).

         5.    On the petition date, the Debtor filed its chapter 11 plan (D.I. 14) (the "Plan") and

disclosure statement (D.I. 13) (the "Disclosure Statement").

         6.    The Plan generally provides for the reorganization of the Debtor by retiring,

cancelling, extinguishing and/or discharging the Debtor's prepetition Equity Interests and issuing

New Equity in the Reorganized Debtor to ESW Capital, LLC ("ESW") and the distribution of

Consideration to holders of Allowed Claims in accordance with the priority scheme established by

the Bankruptcy Code or as otherwise agreed. Plan at Article I.

         7.    In particular, the reorganization of the Debtor and its estate will be implemented

via (i) issuance of a portion of New Equity in the Reorganized Debtor to ESW or an affiliate, as

the Plan Sponsor, in exchange for the Consideration; (ii) receipt of a portion of the New Equity of




                                                  2
                Case 19-12284-JTD          Doc 80      Filed 11/26/19      Page 3 of 10




the Reorganized Debtor by ESW, as the DIP Lender, pursuant to the Subscription Option; and (iii)

distribution of the Consideration to the holders of Allowed Claims. See Article I of the Plan.

        8.      Article 4.1 (b) provides for the payment of Statutory Fees as follows:

                All fees payable pursuant to 28 U.S.C. § 1930 shall be paid in Cash from
                the DIP Financing, up to the amount set forth in the Approved Budget, and
                otherwise from the Consideration equal to the amount of such
                Administrative Claim when due or no later than the Effective Date. Post-
                petition U.S. Trustee fees shall be paid and post-confirmation reports shall
                be filed as required by 28 U.S.C. § 1930 until the Chapter 11 Case is closed,
                converted or dismissed, and failure to do either timely is a material default
                pursuant to section 1112 of the Bankruptcy Code. After confirmation, the
                Distribution Trustee will file with the Bankruptcy Court and serve on the
                U.S. Trustee quarterly financial reports in a format prescribed by the U.S.
                Trustee, and the Distribution Trustee will pay post-confirmation quarterly
                fees to the U.S. Trustee until a final decree is entered or the case is converted
                or dismissed as provided in 28 U.S.C. § 1930(a)(6).

Plan at Article 4.l(b)

        9.      The Plan further provides that the Reorganized Debtor will continue to exist after

the Effective Date 3 as a corporate entity, with all of the powers of a corporation under applicable

law in the jurisdiction in which the Debtor is incorporated and pursuant to its Charter Documents

in effect before the Effective Date, as such documents are amended by or pursuant to the Plan.

Article 6.1 of the Plan.




3
 Under the Plan, the "Effective Date" means the first Business Day on which (a) the Confirmation
Date has occurred, (b) the Confirmation Order is not stayed, (c) all conditions to the effectiveness
of the Plan have been satisfied or waived as provided in the Plan, and (d) the Reorganized Debtor
has filed a notice of the Effective Date. See Plan Exhibit A, Glossary of Defined Terms at p. 5.


                                                   3
              Case 19-12284-JTD         Doc 80     Filed 11/26/19      Page 4 of 10




                                 ANALYSIS AND ARGUMENT

A.      The Debtor Must Carry Its Burden of Showing Plan Meets Confirmation Standards
        of 11 U.S.C. § 1129(a)(ll) and that the Transaction is for Good Value.


        10.    The Debtor must show that the Plan can achieve the Debtor's objectives and

promises to creditors. Section 1129(a)(l 1) of the Bankruptcy Code provides that a plan shall be

confirmed only if confirmation "is not likely to be followed by the liquidation, or the need for

further financial reorganization, of the debtor or any successor to the debtor under the plan, unless

such liquidation or reorganization is proposed in the plan." See, 11 U.S.C. § 1129(a)(ll).

        11.    Feasibility means that a plan must be "reasonably likely to succeed on its own terms

without a need for further reorganization on the debtor's part." In re American Capital Equipment,

LLC, 688 F.3d 145, 156 (3d Cir. 2012) (citations, brackets omitted).

        12.    "The debtor has the burden of proving that a disclosure statement is adequate,

including showing that the plan is confirmable or that defects might be cured or involve material

facts in dispute." Id. at 155. A plan proponent must show feasibility by a preponderance of the

evidence. See In re W.R. Grace & Co., 475 B.R. 34, 114 (D. Del. 2012)(citing cases). A "debtor's

own unsupported sincerity and belief that its plan is feasible is insufficient to satisfy the inquiry."

Id. at 115.

        13.    When considering a plan, the Court has "an affirmative obligation to scrutinize the

plan and determine whether it is feasible." In re Young Broadcasting Inc., 430 B.R. 99, 128

(Bankr. S.D.N.Y. 2010) (citing cases). The Court has this duty "regardless of whether there is any

objection raised by a party in interest." In re Mid-State Raceway, Inc., 2006 WL 4050809 at * 19

(Bankr. N.D.N.Y. Feb. 10, 2006).




                                                  4
                 Case 19-12284-JTD         Doc 80      Filed 11/26/19     Page 5 of 10




        14.      Similarly, the Court must determine a plan's feasibility even if the plan has received

overwhelming creditor support. See In re Las Vegas Monorail Co., 462 B.R. 795, 803-04 (Bankr.

D. Nev. 2011).

        15.      In this case, the Debtor will be reorganized pursuant to the Plan and continue in

operation following the Effective Date. On the Effective Date, 1,000 shares of New Equity of the

Reorganized Debtor shall be issued. To the extent the DIP Lender exercises the Subscription

Option4, the DIP Lender will receive New Equity of the Reorganized Debtor. In exchange for

payment of the Consideration of $750,000, plus up to another $150,000, the Plan Sponsor will

receive the remainder of the New Equity of the Reorganized Debtor. The aggregate amount of the

New Equity received by the Plan Sponsor and the DIP Lender will equal 100% of the New Equity

of the Reorganized Debtor. Disclosure Statement at pp. 2-3.

        16.      At confirmation, the Debtor must carry its burden of showing that the Plan is

feasible and prove that (i) the transaction (including the $750,000 payment) is for fair value, (ii)

that a sound business reason exists for the proposed transaction and (iii) that the transaction has

been proposed in good faith and was the product of an arms-length transaction free of collusion.

Cf., In re Abbotts Dairies ofPennsylvania, Inc., 788 F.2d 143, 147 (3d Cir. 1986).




4
  On November 21, 2019, ESW Capital, LLC (the "DIP Lender") exercised the Subscription
Option and elected to convert I 00% of its Allowed DIP Lender Claim into 600 shares out of the
total I 000 shares of reorganized Zumobi, Inc. (the "New Equity") which shall only be effective
upon the effective date (the "Effective Date") of the Plan (D.I. 77)

                                                   5
               Case 19-12284-JTD       Doc 80      Filed 11/26/19     Page 6 of 10




     B. The Plan Must Provide for the Payment of Fees Pursuant to 28 U.S.C. § 1930(a)(6).


         17.    The obligation to pay U.S. Trustee Fees 5 on all disbursements, including payments

pursuant to the Plan in and outside the ordinary course of the Debtor's business, pre-confirmation

and post-confirmation, continues through entry of a final decree, dismissal or conversion of the

case to a chapter 7 case.

         18.    The payment of U.S. Trustee Fees is required by law and the parties may not avert,

abrogate or avoid their obligation to pay U.S. Trustee Fees. The payment of U.S. Trustee Fees is

required until the cases are closed, converted or dismissed. United States Trustee v. The Stone

Mansion at Gryphon, 166 F. 3d 552 (3d Cir. 1999). It is a strict requirement of confirmation. 11

U.S.C. §1129(a) (12).

         19.    The Debtor, the Reorganized Debtor and the Disbursement Trustee are all obligated

to pay U.S. Trustee Fees in accordance with applicable law and these parties should be (i) jointly

and severally liable for the payment of the U.S. Trustee Fees and (ii) should report their respective

disbursements through quarterly financial reports in a format prescribed by the U.S. Trustee. 6

         20.    Pursuant to 28 U.S.C. § 1930(a)(6), such fees based on disbursements must be paid

in every open Chapter 11 case. See United States Trustee v. CF & I Fahricators of Utah, Inc. (In

re CF & I Fabricators of Utah, Inc.), 150 F.3d 1233 (10th Cir. 1998); Genesis Health Ventures,

Inc. v. Stapleton (In re Genesis Health Ventures, Inc.), 402 F .3d 416, 418 (3d Cir. 2005) (where




5   See 28 U.S.C. § 1930(a)(6).

6 Pursuant to 11 U.S.C. § 704 (7) and (8), made applicable in Chapter 11 cases by 11 U.S.C. §§
1106(a)(l) and 1107 (a) and Fed. R. Bankr. P. 2015, certain reports as prescribed by the United
States Trustee Operating Guidelines and Reporting Requirements for Chapter 11 cases are required
to be supplied in each case.
                                                  6
                Case 19-12284-JTD          Doc 80      Filed 11/26/19     Page 7 of 10




the Third Circuit affirmed the lower court holdings and held each debtor was obligated to pay

quarterly fees based on the payment of its respective operating expenses regardless whether it

actually wrote the checks to pay for these expenses). See also, In re Charter Behavioral Health

Sys., LLC, 292 B.R. 36 (Bankr. D. Del. 2003); In re Kindred Healthcare, Inc., 2003 WL 22327933

(Bankr. D. Del. 2003). "Payments made on behalf of a debtor, whether made directly or indirectly

through centralized disbursing accounts, constitute that particular debtor's disbursements for the

purpose of quarterly fees calculations under § 1930(a)(6)." In re Genesis Health Ventures, Inc.

402 F. 3d 416 (3d Cir. 2005). See also, Cash Cow Servs. ofFla. LLC v. United States Trustee (In

re Cash Cow Servs. of Fla. LLC), 296 F.3d 1261, 1263 (11th Cir. 2002), cert. denied, 537 U.S.

1161, 123 S. Ct. 979 (2003) (holding by the Eleventh Circuit Court of Appeals that consumer loans

made by the debtor were "disbursements" within the meaning of 28 U.S.C. § 1930(a)(6) and

therefore subject to the payment of Quarterly Fees). 7

        21.     Accordingly both the Plan and the Confirmation Order should provide for the

proper payment of the U.S. Trustee Fees and the proper post-confirmation reporting as required

under Fed. R. Bankr. P. 2015 and the U.S. Trustee Guidelines. The Plan should be revised and the




7
  Payment of U.S. Trustee Fees is mandatory in every case from the quarter in which the petition
is filed until the quarter in which the case is closed pursuant to a- final decree. See United States
Trustee v. Gryphon at the Stone Mansion, Inc., 166 F.3d at 554. As the fee owed in a particular
quarter is determined solely by operation of statute, it is not subject to the agreement of the parties,
nor is it subject to adjustment by the courts. See, e.g., Walton v. Jamko, Inc. (In re Jamko, Inc.),
240 F.3d 1312, 1314 (11th Cir. 2001) (noting that calculation of fee is mandated by statute);
Jorgenson v. Schwartz (In re Wilko Machine Co.), No. 97-55937, 1997 WL 77963 (9th Cir. Feb.
4, 1997); Office of the US. Trustee v. Hays Builders, Inc. (In re Hays Builders, Inc.), 144 B.R.
778, 779 (W.D. Tenn. 1992). Unpaid quarterly fees are referred to the Department of the Treasury
for collection pursuant to the Debt Collection Improvement Act, 31 U.S.C. §§ 3701 et seq. Under
31 U.S.C. §3717, the United States Trustee will charge interest on delinquent quarterly fee
balances.
                                                   7
                Case 19-12284-JTD       Doc 80     Filed 11/26/19     Page 8 of 10




Confinnation Order should make it clear that the Debtor, Reorganized Debtor and the Distribution

Trustee are all required to pay U.S. Trustee Fees until the case is closed, converted or dismissed.

                                          CONCLUSION

          22.    The U.S. Trustee reserves all of his rights, duties and obligations found at law,

equity or otherwise to, inter alia, further object to confirmation on any and all grounds, to revise,

amend, supplement and/or augment this objection, and to take discovery regarding the present

matter.

          WHEREFORE, the U.S. Trustee respectfully asks that this Court grant such relief

consistent with this Objection, deny confirmation unless the Debtor carries its burden of

demonstrating the Plan's feasibility, and grant such other relief as the Court deems fair and just.



 Dated: November 26, 2019                         Respectfully submitted,
 Wilmington, Delaware
                                                  ANDREWR. VARA
                                                  ACTING UNITED STATES TRUSTEE

                                                  By: Isl Richard L. Schepacarter
                                                      Richard L. Schepacarter
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      J. Caleb Boggs Federal Building
                                                       844 King Street, Room 2207, Lockbox 35
                                                      Wilmington, DE 19801
                                                      (302) 573-6491
                                                       (302) 573-6497 (Fax)




                                                  8
                   Case 19-12284-JTD                 Doc 80         Filed 11/26/19     Page 9 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

- - -- - - - - -- - - - - - - - - - - - - - - - - - - - - - - - 0


Inre:                                                               Chapter 11


ZUMOBI, INC. 1                                                      Case No. 19-12284 (KG)


                             Debtor.                                Re: D.I. 14, 15 & 29

•· · · · · · · · · •· ••· ••••· •· · •· •· · · · · · · o            Hearing Date: December 9, 2019, at 10:30 a.m.
                                                                    Obj. Deadline: November 27, 2019 at 4:00 p.m.

                                          CERTIFICATE OF SERVICE

         I hereby certify that on November 26, 2019, I caused a copy of the United States

Trustee's Objection to the Confirmation of the Plan of Reorganization of Zumobi, Inc. Dated

October 28, 2019 (D.I. 14, 15 & 29) to be served via regular mail, CM/ECF and/or email to the

following parties:

Jeffrey R. Waxman                                                   Trevor Hoffmann
Eric J. Monzo                                                       Goulston & Storrs PC
Brya M. Keilson                                                     885 Third Avenue, 18th Floor
500 Delaware A venue                                                New York, NY 10022
Suite 1500                                                          Email: thoffinann@goulstonstorrs.com
Wilmington, DE 19801
Email: jwaxman@morrisjames.com                                      Ellen W. Slights, AUSA
Email: emonzo@morrisjames.com                                       United States Attorney's Office
Email: bkeilson@morrisjames.com                                     District of Delaware
                                                                    1007 N. Orange Street, Suite 700
Derek C. Abbott                                                     Wihnington, DE 19801
Morris, Nichols, Arsht & Tunnell LLP                                Email: Ellen.slights@usdoj.gov
1201 N. Market Street
16th Floor                                                          Securities & Exchange Commission
P.O. Box 1347                                                       100 F Street, NE
Wilmington, DE 19899-1347                                           Washington, DC 20549
Email: dabbott@mnat.com




1 The last four digits of the Debtor's federal tax identification number are 0014. The Debtor's registered agent's
address is Corporation Service Company, 251 Little Falls Drive, Wihnington, Delaware 19808.
            Case 19-12284-JTD      Doc 80   Filed 11/26/19    Page 10 of 10




Securities & Exchange Commission                Tom@seapointventures.com;
New York Regional Office                        henry@auto-graph.com;
Attn: Andrew Calamari, Regional Director        thomas@bbslaw.com;
Brookfield Place                                steve@coveraventures.com;
200 Vesey Street, Suite 400                     serickson@cooley.com;
New York, NY 10281-1022                         tom@seapointventures.com;
                                                nate.rees@nortonrosefullbright.com;
Internal Revenue Service                        roopesh.sureshi@inmpbi.com;
P.O. Box 7346                                   katrina.kordowski@thomsonreuters.com;
Philadelphia, PA 19101-7346                     lori@divisiond.com;
                                                jason@add3.com;
Secretary of State                              lconard@ap.org;
Division of Corporations                        grant@taphype.com;
Franchise Tax                                   jasip@integralads.com;
P.O. Box 898                                    aly@airfind.com;
Dover, DE 19903                                 mwliner@gordontilden.com;
                                                deb@iab.com;
Delaware State Treasury                         v-cherada.weaver@thetradedesk.com
820 Silver Lake Blvd., Suite 100
Dover, DE 19904                                 ls/Richard L. Schepacarter
                                                Richard L. Schepacarter
                                                Trial Attorney




                                            2
